Appellant was convicted of the offense of pandering and his punishment assessed at five years confinement in the State penitentiary.
The record contains no bills of exception, and no statement of facts accompanies the transcript.
The indictment charges an offense, and under such circumstances there is no question presented we can review.
It is further made to appear that while the court was in session appellant, instead of entering into a recognizance, gave an appeal bond and was released from custody. Consequently, the State's motion to dismiss the appeal must be sustained.
The appeal is dismissed.
Dismissed.